Title: From Benjamin Franklin to Richard Oswald, 12 July 1782
From: Franklin, Benjamin
To: Oswald, Richard


Sir
Passy, July 12. 1782
I inclose a Letter for Lord Shelburne, to go by your Courier, with some others of which I request his Care. They may be put into the Penny Post. I have received a Note informing me, that, “some Opposition given by his Lordship to Mr Fox’s decided Plan of unequivocally acknowledging American Independency, was one Cause of that Gentleman’s Resignation;” this, from what you have told me, appears improbable. It is farther said “that Mr Grenville thinks Mr. Fox’s Resignation will be fatal to the present negociation.” This perhaps is as Groundless as the former. Mr Grenville’s next Courier, will probably clear up Matters. I did understand from him that such an Acknowlegment was intended previous to the Commencement of the Treaty; and untill it is made, and the Treaty formally begun, Propositions & Discussions seem on Consideration, to be untimely; nor can I enter into Particulars without Mr Jay, who is now ill with the Influenza. My Letter therefore to his Lordship, is merely complimentary on his late Appointment. I wish a Continuance of your Health, in that at present sickly City, being with sincere Esteem, Sir, Your most obedient and most humble Servant
B Franklin

P.S. I send you inclosed the late Resolutions of the State of Maryland; by which the general Disposition of People in America may be guess’d, respecting any Treaty to be proposed by Genl. Carleton, if intended, which I do not believe.
  Richd. Oswald Esqre.

 
Notation: B. Franklin to Mr. Oswald In Mr. Oswald’s of the 12th. of July
